1    LESLIE M. HILL (D.C. Bar No. 476008)
     Leslie.Hill@usdoj.gov
2    MARTHA C. MANN
3    Martha.Mann@usdoj.gov
     United States Department of Justice
4    Environment & Natural Resources Division
     Environmental Defense Section
5    4 Constitution Square
6    150 M St. N.E.
     Suite 4.149
7    Washington D.C. 20002
     Telephone (202) 514-0375
8    Facsimile (202) 514-8865
9
     Attorneys for Defendants
10
11
                         IN THE UNITED STATES DISTRICT COURT
12                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                  OAKLAND DIVISION
13
14    STATE OF CALIFORNIA, et al.
15
                           Plaintiffs,             Case No. 4:18-cv-03237-HSG
16
                     and                           MOTION TO AMEND ORDER AND
17
                                                   JUDGMENT
18    ENVIRONMENTAL DEFENSE FUND,
                                                   NO HEARING REQUESTED
19                         Plaintiff-Intervenor,
20                   v.
21
      UNITED STATES ENVIRONMENTAL
22    PROTECTION AGENCY, et al.,
23
                           Defendants.
24
25
26
27
28

                                                              MOTION TO AMEND ORDER AND JUDGMENT
                                                                             AND [PROPOSED] ORDER
1           Pursuant to Civil L.R. 7-1(a)(1) and Federal Rule of Civil Procedure 60(b), Defendants
2    United States Environmental Protection Agency and Andrew R. Wheeler, in his official capacity
3    as Administrator of the Environmental Protection Agency (collectively, “EPA”) hereby move to
4    amend the Order and Judgment entered by the Court on May 6, 2019 (Dkt. Nos. 98 and 99) (the
5    “Order and Judgment”). Because this motion relates to a November 6, 2019 deadline for EPA
6    action, EPA does not request a hearing. 1
7    I.     INTRODUCTION
8           In 2016, EPA issued revised emission guidelines for emissions from existing municipal
9    solid waste landfills, Final Rule, 81 Fed. Reg. 59,276 (Aug. 29, 2016), codified at 40 C.F.R.
10   §§ 60.30f-60.41f (the “MSW Landfills Emission Guidelines”). Under the MSW Landfills
11   Emission Guidelines, states “with one or more existing MSW landfills that commenced
12   construction, modification, or reconstruction on or before July 17, 2014,” were required to
13   submit a state plan to EPA by May 30, 2017. 40 C.F.R. §§ 60.30f(a)-(b).
14          At the time of the Court’s May 6, 2019 Order and Judgment, EPA’s implementing
15   regulations for emission guidelines applied to the state submission of plans to EPA, EPA action
16   on state plans, and promulgation of a federal plan in the absence of or disapproval of a state plan.
17   40 C.F.R. part 60, subpart B. Specifically, 40 C.F.R. § 60.27(c) provided that EPA would
18   propose regulations setting forth a plan or portion of a plan for a state if a state failed to submit a
19   plan or revision within the time prescribed or if EPA disapproved a plan or revision. Section
20   60.27(d) then required that EPA:
21          within six months after the date required for submission of a plan or plan revision,
22          promulgate the regulations proposed under paragraph (c) of this section with such
23          modifications as may be appropriate unless, prior to such promulgation, the State
24
25
     1
      Civil L.R. 7-2(a) provides that “all motions must be filed, served and noticed in writing on the
26   motion calendar of the assigned Judge”, “[e]xcept as otherwise ordered or permitted by the
     assigned Judge.” As provided in Judge Gilliam’s scheduling notes, EPA has not noticed a
27
     hearing date for this motion. Judge Gilliam, Scheduling Notes (“parties do not need to reserve a
28   hearing date”). Further, the “next available law and motion date is January 16, 2020 (there are
     no dates available before this date).” Id.
                                                                     MOTION TO AMEND ORDER AND JUDGMENT
                                                                                    AND [PROPOSED] ORDER
                                                        1
1           has adopted and submitted a plan or plan revision which the Administrator
2           determines to be approvable.
3    40 C.F.R. § 60.27(d) (emphasis added).
4           In this case, Plaintiffs alleged that, pursuant to 40 C.F.R. § 60.27(c)-(d), EPA had a non-
5    discretionary duty “to promulgate a federal plan for states that did not timely submit state plans
6    within six months of the submission deadline, that is, by November 30, 2017.” Pls.’ Compl. ¶ 64
7    (emphasis added) (Dkt. No. 1); see also id. ¶¶ 1, 4, 8, 24. 47. This Court agreed and ordered
8    EPA “to promulgate regulations setting forth a federal plan, as required by 40 C.F.R. § 60.27(d),
9    no later than November 6, 2019.” Order at 16; see also Judgment (Dkt. No. 99).
10          Since the issuance of the Court’s May 6, 2019 Order and Judgment, EPA’s Administrator
11   signed a final rule on August 16, 2019, that changed the submission deadline for state plans set
12   forth at 40 C.F.R. § 60.30f(b) in the MSW Landfills Emission Guidelines from May 30, 2017, to
13   August 29, 2019. Final Rule, 84 Fed. Reg. 44,547 (Aug. 26, 2019) (codified at
14   40 C.F.R. § 60.30f(b)).
15          The final MSW Landfills Subpart Ba Rule also amended the deadlines for EPA action on
16   state-submitted plans and issuance of any federal plan, both of which are based upon the state
17   plan submission date. First, as part of another EPA action commonly referred to as the
18   Affordable Clean Energy Rule (“ACE Rule”), EPA amended its emission guideline
19   implementing regulations by promulgating a new 40 C.F.R. part 60, subpart Ba. Final Rule,
20   84 Fed. Reg. 32,520, 32,564-71 (July 8, 2019) (codified at 40 C.F.R. § 60.20a-60.29a). The new
21   regulations at Subpart Ba require EPA to “promulgate, through notice-and comment rulemaking,
22   a federal plan, or portion thereof, at any time within two years” after EPA finds that a state failed
23   to submit a plan, finds that a submitted plan does not satisfy certain minimum criteria, or
24   disapproves a plan. 40 C.F.R. § 60.27a(c) (emphasis added). Second, in the MSW Landfills
25   Subpart Ba Rule, EPA changed the cross-reference in the MSW Landfills Emission Guidelines to
26   point to the new timing requirements in Subpart Ba instead of the prior timing requirements in
27   Subpart B. 84 Fed. Reg. at 44,549 (codified at 40 C.F.R. § 60.30f(a)). Therefore, for states that
28   do not submit a plan to EPA by the new August 29, 2019 plan submission deadline, EPA must

                                                                   MOTION TO AMEND ORDER AND JUDGMENT
                                                                                  AND [PROPOSED] ORDER
                                                       2
1    promulgate a federal plan within two years of the date on which EPA makes a finding that those
2    states failed to submit plans, meaning the earliest that EPA could have a non-discretionary duty
3    to promulgate a federal plan would be August 30, 2021. 2
4            EPA previously advised the Court of the potential for a change in these regulations early
5    in this litigation on October 23, 2018 (Dkt. No. 68) and moved the Court to stay the litigation
6    pending finalization of the two rules described above (Dkt. No. 70). The Court denied EPA’s
7    motion to stay on December 21, 2018. Dkt. No. 82. In light of the finalization of these two
8    rules, EPA now requests that the Court amend its Order and Judgment by vacating the
9    requirement that EPA promulgate a federal plan by November 6, 2019. EPA’s motion seeks
10   narrow relief, in that it applies only to the promulgation of a federal plan. Moreover, the revised
11   regulatory deadlines warrant vacatur of the Court’s order regarding promulgation of a federal
12   plan.
13   II.     LEGAL STANDARD
14           Federal Rule of Civil Procedure 60(b) permits a party to obtain relief from a judgment or
15   order if “applying [the judgment or order] prospectively is no longer equitable.” Fed. R. Civ.
16   P. 60(b)(5); Horne v. Flores, 557 U.S. 433, 454 (2009) (a party “may obtain relief if prospective
17   enforcement of that order ‘is no longer equitable’”). Rule 60(b)(5) “codifies the long-established
18   principle of equity practice that a court may, in its discretion, take cognizance of changed
19   circumstances and relieve a party from a continuing decree.” Gilmore v. Cal., 220 F.3d 987,
20   1007 (9th Cir. 2000). It likewise “codifies the courts’ traditional authority, ‘inherent in the
21   jurisdiction of the chancery,’ to modify or vacate the prospective effect of their decrees.”
22   Bellevue Manor Assocs. v. United States, 165 F.3d 1249, 1252 (9th Cir. 1999).
23
24
     2
25     For states that do submit plans by August 29, 2019, EPA will determine completeness within
     60 days, but no later than 6 months, of receipt of any state plan. 40 C.F.R. § 60.27a(g)(1). A
26   finding that a state plan is incomplete would trigger EPA’s obligation to promulgate a federal
     plan for that state within two years of a finding of incompleteness. Id. § 60.27a(d). Similarly, if
27
     a plan is determined to be complete by EPA or by operation of law, id. § 60.27a(g)(1), and EPA
28   then disapproves the state plan, the disapproval would also trigger EPA’s obligation to
     promulgate a federal plan for that state within two years of the disapproval. Id. § 60.27a(d).
                                                                   MOTION TO AMEND ORDER AND JUDGMENT
                                                                                  AND [PROPOSED] ORDER
                                                       3
1           As set forth in Rufo v. Inmates of Suffolk County Jail, 502 U.S. 367, 368 (1992), a party
2    seeking modification of an [order] bears the burden to show that a “significant change in facts or
3    law warrants revision of the decree and that the proposed modification is suitably tailored to the
4    changed circumstances.” Id. at 368; see also Sharp v. Weston, 233 F.3d 1166, 1170 (9th Cir.
5    2000) (same). Applying this “flexible” Rule 60(b)(5) standard, the Ninth Circuit has directed
6    courts to “take all the circumstances into account in determining whether to modify or vacate a
7    prior injunction or consent decree.” Bellevue Manor, 165 F.3d at 1256. While the
8    considerations identified in Rufo (that is, a significant change in facts or law) may be relevant or
9    even determinative in some cases, they do not define the universe of situations in which a court
10   order should be modified. See Alexis Lichine & Cie v. Sacha A. Lichine Estate Selections, Ltd.,
11   45 F.3d 582, 586 (1st Cir. 1995) (“In our view, Rule 60(b)(5) sets forth the umbrella concept of
12   ‘equitable’ that both Swift and Rufo apply to particular, widely disparate fact situations,” quoted
13   with approval in Bellevue Manor,165 F.3d at 1256); Building and Const. Trades Council of
14   Philadelphia and Vicinity, AFL-CIO v. N.L.R.B., 64 F.3d 880, 888 (3d Cir. 1995) (“It would be a
15   mistake to view either Rufo or Swift as encapsulating a universal formula for deciding when [a]
16   point has been reached [where modification or dissolution is appropriate]. Instead, each of those
17   cases represents a response to a particular set of circumstances. A court of equity cannot rely on
18   a simple formula but must evaluate a number of potentially competing considerations to
19   determine whether to modify or vacate an [order]”).
20   III.   ARGUMENT
21          Here, Plaintiffs alleged that EPA had failed to comply with nondiscretionary duties based
22   on EPA’s emission guideline implementing regulations. Pls.’ Compl. ¶ 64; see also id. ¶¶ 1, 4,
23   8, 24, 63. The Court interpreted Clean Air Act section 304(a)(2), 42 U.S.C. § 7604(a)(2), to
24   apply not only to nondiscretionary duties imposed directly by the Clean Air Act, but also to
25   duties created by EPA’s regulations. Order at 5-9 (Dkt. No. 82) (denying EPA’s motion to
26   dismiss for lack of jurisdiction). Having found a waiver of sovereign immunity for EPA’s failure
27   to comply with deadlines set forth in its regulations, and therefore jurisdiction over the claim, the
28   Court then found that the regulations’ November 30, 2017 deadline for EPA to issue a federal

                                                                   MOTION TO AMEND ORDER AND JUDGMENT
                                                                                  AND [PROPOSED] ORDER
                                                       4
1    plan had passed. Order at 5 (Dkt. No. 98). The Court ordered EPA to issue a federal plan by
2    November 6, 2019. Order at 16.
3           At the time of the Court’s May 6, 2019 Order and Judgment, EPA had proposed, but not
4    finalized, the MSW Landfills Subpart Ba Rule. See 83 Fed. Reg. 54,527-32 (Oct. 30, 2018).
5    EPA has now finalized the proposed revisions to the regulations that formed the basis for
6    Plaintiffs’ claims and the Court’s Order and Judgment. As a result of the changed regulations,
7    states that have not yet submitted state plans have until August 29, 2019, to do so. 84 Fed. Reg.
8    at 44,556 (codified at 40 C.F.R. § 60.30f(b)). 3 Based on the new deadline, for any states that fail
9    to submit a plan by August 29, 2019, EPA will not have a nondiscretionary duty to issue a
10   federal plan for those states until two years after the date on which EPA makes a finding of
11   failure to submit, i.e., by no earlier than August 30, 2021. 4 See 40 C.F.R. § 60.27a(d).
12   Following these regulatory changes, EPA is not in violation of any nondiscretionary duty to issue
13   a federal plan, and the Court would lack jurisdiction to enforce the Order’s requirement that EPA
14   promulgate a federal plan by November 6, 2019. 42 U.S.C. § 7604(a)(2). See McGrath v.
15   Potash, 199 F.2d 166, 168 (D.C. Cir. 1952) (vacating injunction requiring deportation hearings
16   to be conducted consistent with requirements of the Administrative Procedure Act (“APA”)
17   because Congress enacted a statute which provided that deportation proceedings should not be
18   subject to the hearing provisions of the APA); Am. Horse Prot. Ass’n, Inc. v. Watt, 694 F.2d
19   1310, 1316 (D.C. Cir. 1982) (citing McGrath, 199 F.2d at 167-68) (“When a change in the law
20   authorizes what had previously been forbidden it is abuse of discretion for a court to refuse to
21   modify an injunction founded on the superseded law.”); Class v. Norton, 507 F.2d 1058, 1062
22   (2d Cir. 1974) (reversing district court denial of motion to injunction on the basis of change in
23   underlying regulation where “amendment to the regulation directly undercuts the authority for
24   the 1972 order”).
25
26
     3
       Changing the previous regulatory deadline of May 30, 2017 in 40 C.F.R. § 60.30f(b). 84 Fed.
27
     Reg. at 44,556 (codified at 40 C.F.R. § 60.30f(b)).
     4
28     Changing the prior regulation in § 60.27a(d) that required EPA to issue a federal plan within six
     months after the state submission deadline for states that fail to timely submit a plan.
                                                                   MOTION TO AMEND ORDER AND JUDGMENT
                                                                                  AND [PROPOSED] ORDER
                                                      5
1           Indeed, this Court has already recognized that where EPA has not yet failed to comply
2    with a nondiscretionary duty in the future, the Court lacks jurisdiction and cannot compel the
3    agency to act. Order at 14-15 (denying Plaintiffs’ request to order EPA to act within a specified
4    number of days on future submitted state plans). Had EPA finalized the new implementing
5    regulations as well as the modification to the state plan submission date for the MSW Landfills
6    Emission Guidelines prior to the Court’s entry of judgment, Plaintiffs’ claim would have become
7    moot, and the Court would no longer have had jurisdiction over it. Church of Scientology v.
8    United States, 506 U.S. 9, 12 (1992) (finding no jurisdiction “to give opinions upon moot
9    questions or abstract propositions, or to declare principles or rules of law which cannot affect the
10   matter in issue in the case before it”); N.W. Envtl. Def. Ctr. v. Gordon, 849 F.2d 1241, 1244 (9th
11   Cir. 1988) (holding that a case is moot when “the issues presented are no longer ‘live’ or the
12   parties lack a legally cognizable interest in the outcome”). While EPA would have preferred that
13   the MSW Landfills Subpart Ba Rule was finalized prior to the Court’s entry of the Order and
14   Judgment, the timing of the final rule revising states’ deadline to submit state plans should not
15   preclude the Court from exercising its equitable powers to modify its Order and Judgment in
16   light of EPA’s issuance of the MSW Landfills Subpart Ba Rule. 5
17          Moreover, there can be no dispute that EPA has the authority to – as it did here –
18   reconsider its own regulations, “since the power to decide in the first instance carries with it the
19   power to reconsider.” Nat’l Res. Def. Council, Inc. v. United States Dep’t of Interior, 275
20   F.Supp.2d 1136, 1141 (C.D. Cal. 2002) (quoting Trujillo v. Gen. Elec. Co., 621 F.2d 1084, 1086
21   (10th Cir. 1980)); Gorbach v. Reno, 179 F.3d 1111, 1123 & n.16 (9th Cir. 1999) (collecting
22   cases applying this principle), reh’g granted and opinion withdrawn, 192 F.3d 1329 (9th Cir.
23
24
25
     5
       On August 22, 2019, consistent with the Court’s Order, notice of EPA’s proposed federal plan
26   was published. Proposed Rule, 84 Fed. Reg. 43,745 (Aug. 22, 2019). Though it is EPA’s
     position that the Court lacks jurisdiction to enforce the portion of its Order and Judgment related
27
     to the federal plan because EPA has not failed to comply with the current regulatory requirement
28   for promulgation of a federal plan, the Court has not yet vacated the requirement to issue a
     federal plan, so EPA proceeded with the issuance of a proposed federal plan.
                                                                   MOTION TO AMEND ORDER AND JUDGMENT
                                                                                  AND [PROPOSED] ORDER
                                                       6
1    1999); Gonzales-McCaulley Inv. Grp., Inc. v. United States Dep’t of Veterans Affairs, No. CV
2    13-06877, 2014 WL 2937939, at *4 (C.D. Cal. June 30, 2014). 6
3           In the alternative, even if the Court determines that it is not required to vacate the
4    requirement to promulgate a federal plan in light of the change in EPA’s regulations, under
5    Rufo’s flexible standard for evaluating requests to modify a court order in light of changed
6    circumstances, there is ample basis for this Court to amend its Order and Judgment to remove the
7    requirement for EPA to promulgate a federal plan by November 6, 2019. EPA’s MSW Landfills
8    Subpart Ba Rule went through a full and robust notice-and-comment process, so it is no longer
9    equitable to give the Court’s Order and Judgment prospective effect given the change in the
10   regulation. See Rufo, 502 U.S. at 383; Agostini v. Felton, 521 U.S. 203, 215 (1997); Bellevue
11   Manor Assocs., 165 F.3d at 1252. Moreover, as the Rufo standard requires, the proposed
12   modification to the Court’s Order and Judgment is narrowly tailored to address only the relevant
13   changes in the underlying regulations. See Rufo, 502 U.S. at 383; Jeff D. v. Kempthorne, 365
14   F.3d 844, 851 (9th Cir. 2004). EPA does not seek to modify the Order and Judgment to the
15   extent that it requires EPA to take final action on state plans submitted prior to issuance of the
16   MSW Landfills Subpart Ba Rule. Order at 15 (requiring EPA “to approve or disapprove of
17   existing state plans, as required by 40 C.F.R. § 60.27(b), no later than September 6, 2019”). 7
18   EPA only seeks to remove the obligation for EPA to “promulgate regulations setting forth a
19   federal plan, as required by 40 C.F.R. § 60.27(d), no later than November 6, 2019” in light of the
20
     6
       Any challenge to either the regulation changing the deadline for state plan submission, the
21
     MSW Landfills Subpart Ba Rule, or the regulation revising the procedures and timeline for
22   reviewing state plans and promulgating a federal plan, the ACE Rule, 84 Fed. Reg. 32,520 is
     within the exclusive jurisdiction of the D.C. Circuit Court of Appeals. 42 U.S.C. § 7607(b)(1)
23   (stating that petitions for review of “any standard of performance or requirement under section
     7411, . . . or any other nationally applicable regulations promulgated, or final action taken, by the
24
     Administrator under this chapter may be filed only in the United States Court of Appeals for the
25   District of Columbia.”). Thus, as it regards these regulatory changes, this Court’s role is limited
     to determining the impact of the changed regulations on the Order and Judgment.
26   7
       As modified by the Court’s orders of June 14, 2019 (Dkt. No. 104) and July 19, 2019 (Dkt. No.
     106). Although EPA took public comment on whether to apply its changed regulations to
27
     previously submitted plans, Proposed Rule, 83 Fed. Reg. 54,527, 54,530 (Oct. 30, 2018), it
28   declined to apply the changed regulations to plans submitted prior to the promulgation of the
     changed regulations. 84 Fed. Reg. at 44,549-50.
                                                                   MOTION TO AMEND ORDER AND JUDGMENT
                                                                                  AND [PROPOSED] ORDER
                                                       7
1    new deadline for states to submit their own plans. Under the flexible standard set forth in Rufo,
2    this Court should amend its Order and Judgment to vacate the requirement that EPA promulgate
3    a federal plan.
4    IV.    CONCLUSION
5           EPA respectfully requests that the Court amend its Order and Judgment to vacate the
6    obligation for EPA to “promulgate regulations setting forth a federal plan, as required by 40
7    C.F.R. § 60.27(d), no later than November 6, 2019.”
8    Respectfully submitted,
9    Date: August 26, 2019
10
11                                             /s/ Leslie M. Hill
12                                            LESLIE M. HILL (D.C. Bar No. 476008)
                                              U.S. Department of Justice
13                                            Environment & Natural Resources Division
                                              Environmental Defense Section
14                                            4 Constitution Square
15                                            150 M St. N.E.
                                              Suite 4.149
16                                            Washington D.C. 20002
                                              Leslie.Hill@usdoj.gov
17
                                              Telephone (202) 514-0375
18                                            Facsimile (202) 514-8865

19                                             Attorneys for Defendants
20
     Of Counsel:
21
            Karen Palmer
22          Matthew Marks
23          Office of General Counsel
            United States Environmental Protection Agency
24
25
26
27
28

                                                                 MOTION TO AMEND ORDER AND JUDGMENT
                                                                                AND [PROPOSED] ORDER
                                                     8
